Title: To Thomas Jefferson from Peregrine Fitzhugh, 15 October 1797
From: Fitzhugh, Peregrine
To: Jefferson, Thomas


                    
                        Dear Sir
                        Washington County (Md) Octr. 15th. 1797—
                    
                    I took the Liberty of thanking you for your favor of the 4th. of June in a Long Letter directed to you at Philadelphia but having seen in the papers a few days after an account of your departure from thence for Virginia I had then my doubts and am still under an uncertainty whether it arrived in time to find you there or whether it ever got to your hands. As that Letter contained some communications relative to Cresops extermination of Logans Family as stated in the Notes on Virginia and may possibly have miscarried and as you appeared desirous of receiving every information which might tend in any degree to ascertain the correctness or error of that statement, I deem it not inexpedient to repeat what I there express’d on the subject and to add some further accounts, the result of my inquiries agreeably to your Wish. I wrote you that Colo. Francis Deakins a very respectable character in this State had informed me that some time in the year 74. he was on the Frontiers of this then Province laying off a Proprietors Manor and executing some other Surveys when Capt. Michael Cresop and his party called at his Camp on their way to the Ohio and remained there some days, that they were in a state of intoxication when they came, continued so during their Stay and left him in a similar State and vowing destruction to  every Indian they should meet with—that some little time after their departure (perhaps ten days or a fortnight) he received intelligence of the above murder and a few days after while he was still surveying from 3 to 500 of the back Settlers consisting of Men Women and Children passed him some half naked and all half starved flying in confusion from their homes to avoid the just resentment of the Indians who had begun their retaliations and that he never had since heard it denied or even doubted that Cresop and his party committed the act. From the above it appears there has been an error in statement as to the Person that it was Capt. and not Colo. Cressop who headed the Party and the Father and not the Grand Father of Mr. Martins “Childrens Mother.” I have now further to notify that Colo. Daniel Hughes one of the first Characters among us who has resided a great many years in this County and is well acquainted with the characters of old Colo. Cresop and his Son, assured me that shortly after the destruction of Logans Family he was informed by a respectable Friend Mr. Patric Allison that he was at the Station on the Ohio from whence issued Capt. Cresop and his Party the morning of the transaction, that Capt. Cresop pressed him to join the detachment which however he declined—that a few hours after they left the station he heard the firing which commenced the horrid business and in the evening received the particulars of it. Mr. Allison is now a resident of Kentucky near either Lexington or Washington and Colo. Hughes has not a doubt will confirm the above account if a Letter is address’d to him. Of the general conduct and character of both Colo. Cresap and his Son, Colo. Hughes just observed that he thought Mr. Martin had better have been silent on that subject for he believed the least said would be the most favorable to them. I am told that Martin has a certificate or affidavit, I cannot say with precision which from a Mr. Tomlinson of Alleghany County (Md.) who was one of the Party (on which he [bottoms] his attempts to exculpate his friends) purporting that Cresop was 60 miles from the scene of Action when the murder was committed. Such is the information I have as yet been able to obtain to this I can add that the general opinion seems to be that Cresop and his party did destroy Logans Family and that Mr. Martins publications have not when I have heard the subject mentioned made the smallest impression in favor of his cause. Should any further information occur I will with pleasure communicate it.
                    From the enclosed papers it is evident how necessary the caution at the conclusion of your last Letter was and with how much avidity your good Friends the Artistocrats grasp even at a Phantom when they think there is the smallest Chance of doing you an injury. A day or two after the receipt of your Letter I communicated its contents to my Father and  consulted with him on the propriety of suffering them to go further; He was decidedly of opinion that it was neither your wish nor intention to have your sentiments kept from your republican Friends who […] receive much pleasure from them—that a correspondence which had for its basis inviolable secrecy instead of being pleasing and instructive would become irksome and disagreeable and that your caution was intended merely to prevent any extracts from being suffered to be taken or get into the public papers—in company therefore some days after with Genl. Sprigg and a few other Gentlemen all your warm admirers I mentioned the contents of the Letter which afforded them much satisfaction but one of them repeating part of the substance again in Hagers Town it got to the Ears of one of the opposite party who stripping it of its zeal and d[…] it in false and exagerated colors forwarded it to Frederic and Geo. Towns the two hotbeds of Aristocracy in this state. Having occasion to visit the latter place shortly after I was informed of the report in circulation to wit that you had written me the President had informed you “he was clearly of opinion that War ought to be immediately declared against France and that he would certainly have done it if he and his party had not found the majority of Congress opposed to the Measure.” It was my purpose to have this fals[ehood] effectually contradicted and I know that a bare denial of it by myself or any other republican would be given little credit to by the other party. I therefore thought it adviseable to shew that part of your Letter which touched on the subject to one of my Connexions in confidence and without seeming to have heard the report mentioned nearly the substance to two other Gentlemen (all however aristocrats) in order that they might contradict the calumny wherever they heard it and this had in a great degree the desired effect; […] nearly two months after I was told that the enclosed Quere had appeared in a Frederic Paper and had been extracted by others. I immediately obtained it and gave th[ru?] the same channel the denial which is also covered and have since heard nothing [of] the subject. You have I doubt not had Hamiltons Pamphlet. Dreadful indeed have been the dilemmas into which the “spirit of Jacobinism” had driven this great and virtuous Man when all his wellknown talents and ingenuity could not furnish him with means of escape short of so great a Sacrifice when to shield his public, he [was?] himself compell’d to abandon to destruction his private character; nay to become the public recorder of his own infamy. Genl. Forest who married my Niece and myself [in?] our correspondence frequently direct political Squibs at each other. In a late [Letter] I asked him if he had seen the adulterous confessions of his Friend and whether he did not think them nearly equal to the precious confession of Mr. Randolph especially as the first  was acknowledged and the latter merely supposed by Mr. Randolph’s Enemies. Without giving a direct answer to the Question he endeavors to get over it by abusing the hearts of the “Citizen Minister and Displaced Clerk” who (he says) knowing Mr. H.’s innocence of the charge of speculation had taken a disgraceful advantage to make him unhappy at home and subject to reproach abroad. He then rails with bitterness like his fallen Angel against the spirit of Jacobinism and in the progress of his Paroxism seems to have placed prudence and even consistency in the back Ground—and displays sentiments which would do honor to a despot or his Courtiers. After affecting to congratulate himself and all other friends to real Liberty and good government upon the low ebb into which the Leaders of the “Democratic Party” had dwindled he almost in the same breath says “I believe in my soul there is such a spirit of Jacobinism in our Country that if it be not immediately check’d by the interposition of virtuous, honest, wise Characters” (such I have written him I presumed as Mr. Forest, Mr. Jay, Mr. Webster Mr. Liston Mr. Porcupine Colo. Hamilton Mrs. Reynolds, Mr. A—his man Timothy, Mr. Wilcocks and Geo. 3d.) “will prove destructive of the happiness and prosperity of the United States.” I have asked him what he meant by “the spirit of Jacobinism”? Whether it was the use in certain Citizens of their undoubted right to give their opinions freely upon the measures of their servants—whether he did not approve of a free country a free discussion of public measure or whether he did not with our President deplore that “revolutionary Spirit, that opposition to every species of Government which has been fashioned into a sort of Science in Europe &ca.” which was clearly advocating the doctrine of Passive Obedience and non resistance to every species of Government—by what means he wished the restless spirit of which he complained check’d? Whether by emollient or corrosive medicines, whether by perswasion or by Seditious Bills—if the former I ventured to prophecy that the republicans would never suffer themselves to be lull’d into Slavery—if the latter, that the same Spirit which manifested itself in opposition to one Tyrant in 74. 5. and 6. would again burst forth and crush another. I expect by next post to have these Questions solved. I am sorry for the difference which appears to have taken place among the different branches of the French Government; it is more unfortunate at the moment of negotiation for a General Peace as it will probably if attended with no worse consequences retard that measure. Our last Accounts say that one popular General (Pichegru) is exhorting the soldiery and citizens of Paris to rouze and defend the Constitution by protecting the legislative Councils, while another General (Hoche) equally popular is moving to Paris with his army and threatening destruction to the enemies of the  Executive Directory. I hope however that these accounts having gone thro the London [Prints?] may if not promotion be at least much exaggerated. As your opportunities of information must be far better than mine if you have received any intelligence more from [those] which I have stated I shall thank you for it and for your sentiments as to the state of that Country and the probable issue of their domestic misunderstandings. I derive a consolation from a belief that if they should unhappily arrive to the spilling of blood—they are strong enough to 1 or 200,000 men and still be more than a Match for all their Enemies—Buonaparte seems to be immersed in the business of regulating the concerns of the new republic’s. He appears as absolute as ever Cæsar was but I hope not with Cæsars disposition and Views—if he has he will it is to be hoped without his successes meet his Fate.
                    We have experienced the most wonderful drowth that was ever known in this Country, having only had one Rain (this was a great one) to wet the Ground two inches since harvest—and scarcely a drop since We began to Seed. Our Grain must of course look dreadfully but in addition to the above we are laboring under the ravages of that destructive insect the Hessian Fly which made their appearance last fall and damaged us a little but are this season tearing up our Crops literally Root and branch. I hope it will be long before they reach your part of the Country if they ever do. We have had a succession of high Northerly Winds which with the Sun have parched our Grasses to mere Cynders. On Tuesday and Wednesday night […] pretty severe Frosts. They caught my little Crop of butter corn ¾ths. in a perfect roasting Ear State and have very much injured it as also the Pumpkin Crop which was not quite secured. Mr. Beall a Friend of Hagers Town keeps a Waggon plying from thence to the S. Westward, thro Staunton and promised to give me notice when it would start. He this morning sent me word that it would start tomorrow and politely offered to have any Package for you carefully lodged with Mr. A. Steward [of] Staunton as you directed. I therefore forward some of the butter Corn which however had not time to make itself—but will answer well for seed in your Roasting [Ear] Crops. I also forward the most early kind perhaps in America and if you […] not already of it you will find it an acquisition. I once planted some of it on the 30th. of May in my Garden and gathered from the produce Roasting Ears on […] of the month of July—but the season was remarkable—and from the [lateness] of Planting they shot before they were 3 feet high—they are however vastly earlier than any other kind I ever knew and upon the Table a great delicacy.
                    My White dutch Clover has never got two inches above Ground nor shown a blossom—of course I fail in getting seed this season. I sow’d it  with Oats in the spring which while they were in the Ground [Stifled] it and since there [has?] not been moisture enough to bring it forward. I have really tired myself with writing as I fear I shall you with reading this Scrawl. My Father [told?] me when I wrote to present you with his aff. respects—you will therefore be so good as to accept them and those of Dr. Sir Yr Most obedt & most Humble Servt
                    Peregne. Fitzhugh
                    I had almost forgot and should not have soon forgiven myself if I had, [to] tell you that your favor of the Peas got safe to hand but not till July. I however planted them in my Garden and had them regularly water’d—12 Hills 5 in each from whence I have saved 3 Pints of clean full grown Peas—these will furnish me with a good Patch the ensuing season. Accept my thanks for them.
                    
                        P. F.
                    
                